STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.    2021    KW   1571

VERSUS


RALPH      JONES                                                         FEBRUARY       14,   2022




In   Re:         Ralph      Jones,     applying         for   supervisory          writs,       22nd
                 Judicial        District    Court,      Parish            St.
                                                                    of            Tammany,       No.
                 189194- 2.




BEFORE:         MCCLENDON,        WELCH,    AND    THERIOT,   JJ.


        WRIT DENIED.


                                                  PMC
                                                  JEW

                                               MRT




COURT      OF APPEAL,       FIRST    CIRCUIT




        DEPUTY     OLERK    OF   COURT
                FOR   THE   COURT